Writ of habeas corpus in the nature of an application for bail reduction upon Queens *614County Indictment Nos. 3251-97 and 3825-97 and Nassau County Indictment No. 3717N-97.
Adjudged that the writ is dismissed, without costs or disbursements.
The determinations of the Supreme Court, Queens County, and the County Court, Nassau County, were not improvident exercises of discretion, and did not violate “constitutional or statutory standards” (People ex rel. Klein v Krueger, 25 NY2d 497, 499; see, People ex rel. Rosenthal v Wolfson, 48 NY2d 230). Rosenblatt, J. P., Miller, Ritter and Krausman, JJ., concur.